Citation Nr: 1028196	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06 28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1977 to July 
1977, November 1977 to March 1978, and May 1979 to September 
1980.  He also has Army National Guard of South Carolina service 
on various dates from May 1979 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Columbia, South 
Carolina.  

In August 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

This matter was previously before the Board in December 2007 and 
was remanded for further development.  It has now returned to the 
Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In a December 2007 remand, the Board indicated that further 
development was required.  Specifically, the Board indicated that 
RO should "contact all appropriate service records depositories 
for the purpose of obtaining service personnel and medical 
records for all reasonably substantiated periods of active duty, 
active duty for training, and inactive duty for training.  This 
should include contacting all appropriate reserve or National 
Guard units, the National Personnel Records Center, and the 
locations appropriate for obtaining inpatient and outpatient 
records of treatment at Moncrief Army Community Hospital for the 
period from 1977 to 1980, to include contacting the hospital 
directly."  

The Board notes that the claims folder contains numerous reports 
that record searches were made; however, no such attempts appear 
to have been made subsequent to, and pursuant to,  the Board's 
December 2007 Remand with regard to National Guard and or Reserve 
service.  

The Board is obligated by law to ensure that the AOJ complies 
with its directives, as well as those of the United States Court 
of Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the AOJ is neither optional nor 
discretionary.  Where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 
(1998).  The claims folder does not reflect that the AOJ 
substantially complied with the Board's directives set forth in 
December 2007.  Therefore, a remand is necessary for compliance.  
Specifically, VA should request service personnel and medical 
records from the National Personnel Records Center, the South 
Carolina Army National Guard, HQ, State Area Command (STARC) 
Bluff Road, Columbia, South Carolina, the South Carolina Army 
National Guard records warehouse, and the 120 ARACOM 3271st Army 
Reserve Hospital in Charleston South Carolina, for the time 
period from 1978 to July 1987.

In addition, the Board notes that a May 2003 private medical 
record reflects that the examiner apparently reviewed records of 
a military examination in April 2003.  As the Veteran does not 
appear to have been in the service at this time, the examiner may 
have been referring to a VA record.  Although the April 2003 
examination may have been for a disability unrelated to the 
Veteran's foot, VA should attempt to obtain a copy of this 
examination as it may reference the Veteran's foot.  If the 
examination report references any VA treatment of the Veteran's 
right foot, VA should attempt to obtain those records.  

Finally, July 2009 correspondence from Candler Hospital reflects 
that it was unable to locate any records for the Veteran but that 
it would recheck its records if additional information was 
provided.  The Board finds that VA should make another request, 
and that such request should note that the Veteran was seen for 
an injury to the right foot, possibly a fracture; therefore, any 
records may relate to the orthopedic, radiology, and/or emergency 
room departments.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he 
identify the medical facility in which he 
received an examination in April 2003, possibly 
related to his foot, as referenced in a May 
2003 private medical record.  The RO should 
attempt to obtain any such identified records, 
and obtain any necessary authorization for 
release of such records from the Veteran.  The 
AOJ should also request that the appellant 
complete and return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, specifically for Candler Hospital.  
After obtaining a completed VA Form 21-4142, 
the AOJ should attempt to obtain all pertinent 
medical records of treatment of the Veteran for 
a foot disability at Candler Hospital.  The 
request to Candler Hospital should specifically 
mention that the Veteran was seen for a foot 
injury, possibly a fracture, and any records 
may pertain to the emergency room, radiology, 
and orthopedic departments. 

2.  VA should request service personnel and 
medical records from the National Personnel 
Records Center, the South Carolina Army 
National Guard, HQ, State Area Command 
(STARC) Bluff Road, Columbia, South 
Carolina, the South Carolina Army National 
Guard records warehouse, and the 120 ARCOM 
3271st Army Reserve Hospital in Charleston, 
SC, for the time period from 1979 to July 
1987.

3.  If, and only if, any additional medical 
records pertinent to the Veteran's claim are 
obtained, the RO should request that a 
clinician of relevant expertise to provide a 
supplemental medical opinion in this case.  
The clinician should review the claims file, 
to include this remand, and should note such 
in the opinion.

The clinician should provide an opinion as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the Veteran's right foot 
disability is causally related to active 
service, to include whether any preexisting 
foot injury was permanently aggravated by 
active service. 

4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the issue on appeal.  If the benefit sought on 
appeal is not granted, the RO should issue a 
supplemental statement of the case and provide 
the Veteran and his representative with an 
appropriate opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


